DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 18 Feb 2021.
Claims 1, 11, 18 have been amended and are hereby entered.
Claims 4-5 have been canceled. 
Claims 6-7 and 15 were previously canceled.
Claims 1-3, 8-13, and 16-20 are currently pending and have been examined.
This action is made final. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-5, 8-10 are directed to an “electronic device”), method (claims 11-13, 16-17), and non-transitory computer readable medium (claims 18-20). (Step 1: Yes)  
The steps of Claims 1, 11, 18, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in Claim 1 and “by the electronic device” of Claim 11, select(ing) at least one part of attribute information on the activity or the state based on (at least part of) the genetic information, wherein the attribute information comprises priority information on the one or more health-related items calculated based on the genetic information and the status information, in the context of this claim is a process that involves an individual making a selection of particular attribute information.   Similarly, in Claim 18, the limitation of obtain a priority at least one data item among the one or more health-related data items based on the genetic information and the status information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “non-transitory computer-readable medium…causes the at least processor to” language, the broadest reasonable interpretation of the context of this claim encompasses a mental process of the user using health-related data items based on genetic information and status information to determine a priority for a data item.  These limitations fall under the “mental processes” grouping of Abstract Ideas as described in MPEP 2106.04(a), which include may include observation, evaluation, judgement, and opinion, as selecting a particular piece of attribute information based on genetic information would involve an individual observing/evaluating choices and making a judgement on which one to select based on genetic information, and obtaining a priority of a data item based on genetic and status information involves an individual observing/evaluating the information and determining a priority.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claims 1, 11 and 18 recite an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 2-3, 8-10, 12-13, 16-17 and 19-20 inherit the limitations that recite an abstract idea due to their dependency on Claims 1, 11 and 18, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity or the abstract idea of mental processes (through the use of generic computer components).  Claim 9 and 17 recites the limitations of comparing the accumulated numerical information and the desired numerical information, and providing a notification when a comparison result satisfies a specified condition, which involves an individual observing and thinking about actual accumulated numerical information compared to a desired number, determining when a condition has been satisfied (mental process).  Claim 10 recites the limitation of determining the desired numerical information based on at least some of the genetic information, status information and rule information, which encompasses an individual thinking about genetic, status and rule information and using this information to make a decision for a desired number (mental process).  Claim 20 recites determine the desired numerical information corresponding to the activity or state based on at least some of the genetic information, which encompasses an individual thinking about genetic information and using this information to make a decision for a desired number (mental process) and comparing the accumulated numerical information and the desired numerical information, and providing a notification when a comparison result satisfies a specified condition, which involves an individual observing and thinking about actual accumulated numerical information compared to a desired number, determining when a condition has been satisfied (mental process).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a memory configured to store one or more health-related data items”, “a processor configured to”, “by the electronic device”, “a non-transitory computer readable medium, embodying a computer program…code that when executed…causes the at least one processor to” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0033], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtain(ing) status information corresponding to the activity of the state associated with at least one data item selected from the one or more health-related data items, obtain(ing) genetic information via a network, obtain(ing) guide information associated with the one or more health-related data items, amounts to mere data gathering; recitation of an output module, and store/storing genetic information of the user in a Security Enhancement (SE) area of the memory amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a motion sensor comprising at least one of a GPS sensor, accelerometer, pedometer, gyro sensor or heart rate sensor, see MPEP 2106.05(h))
Examiner prospectively notes that even if a motion sensor comprising at least one of a GPS sensor, accelerometer, pedometer, gyro sensor or heart rate sensor are not simply additional elements that generally link the abstract idea to a particular technological environment or field of use, the following references demonstrate that motion sensors such as those of Claim 1 are well known, understood, routine and convention in the field of computerized healthcare: See Damani reference at [0071]; Norlander reference at [0025]. [0039]; Blahnik reference at [0242]). 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 8, 9, 10, 13,16, 17, 19, 20, additional limitations which amount to invoking computers as a tool to perform the claims 2, 3, 12, 13, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim  6, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtaining status information corresponding to an activity or state associated with a data item and obtaining genetic information, obtaining genetic information via a network, obtaining guide information associated with the one or more health-related data items, providing the guide information through the output module/displaying guide information on a display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a memory configured to store one or more health-related data items; store/storing the genetic information of the user in a Security Enhancement (SE) area of the memory, e.g., storing and retrieving information in memory, Versata Dev. Group,
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 12, 13, 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving genetic information from an external electronic device through a communication module and receiving encrypted data corresponding to at least some of the genetic material, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); comparing the determined desired numerical information and an accumulated numerical information corresponding to the activity or state, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing the obtained genetic information in memory and storing the genetic information in the SE area, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-3, 8-10, 12-13, 16-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-3, 8-13, 16-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Damani et al (US Publication 20160217266A1 in view of Norlander et al (US Publication 20150120633A1), further in view of Blahnik et al (US Publication 20160058337).

Regarding Claim 1, Damani discloses obtain genetic information on the user ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile health device 102A, a mobile application on a portable electronic device 102B or through manual user entry 102C via a computing device… In one embodiment, these devices may communicate with one or more source servers 104, such as device or application servers that receive data collected and then communicate with a dashboard server 106 of a front-end cloud server to collect the data for analysis. In addition to the devices, additional user data may be collected at the dashboard database in the form of genomic data 102D from a genomic report or lab results 102E from lab tests that the user has undergone….The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user that will then be analyzed to generate a user profile”; see Fig. 3) via a network ([0059], [0071], [0271]); 
store the genetic information of the user in a Security Enhancement (SE) area of the memory ([0058] discloses “The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user”; [0060] “Once the user data is collected at the dashboard database, the dashboard server 106 will use the data in order to analyze the data and generate a user profile. In this embodiment, the data in the dashboard server and database 106 is protected by a secure firewall 108, and additional firewalls may be placed throughout the system to protect data being transmitted across the system”; [0054] discloses that genetic information is included in the data that is stored within the secure firewall: “The user-specific data is then collected and analyzed together based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile.”)
select at least one part of attribute information on the activity or the state based on at least part of the genetic information ([0141] discloses “data on the user's genetic information may provide information which leads to a specific recommendation. For example, a user may be identified to have a particular genetic trait related to satiety which is known to cause a person to need to feel like they have a full stomach. If this trait is identified in the user, the health and wellness program will recommend that the user eat certain foods at certain times during the day in order to continually feel full without eating high caloric or high fat foods”, where calorie/fat content is the attribute information, eating/nutrition is the activity/status, and genetic trait related to satiety is at least some of the genetic information); 
obtain guide information associated with the one or more health-related items ([0058] “additional user data may be collected at the dashboard database in the form of genomic data 102D from a genomic report or lab results 102E from lab tests that the user has undergone. Additional data may be entered manually by the user, the user's physician, fitness trainer or other health and wellness professional by a computing device, as illustrated in 102C” – system is aware of user’s health-related items;  [0059] “The mobile health devices 102A may be configured to continually collect and report data to the dashboard database in real-time or at periodic increments so the user profile can be continually updated to provide the most relevant information about the user's health and wellness” – system is aware of user’s health-related items;  [0060] “Once the user data is collected at the dashboard database, the dashboard server 106 will use the data in order to analyze the data and generate a user profile”; [0061] “The user profile is then used to generate at least one health and wellness program at the dashboard server 106 which contains recommendations for the user specific to their medical health, fitness, nutrition and environment. The recommendations may relate to recommended user activity such as exercise, behavioral changes related to their environment (such as sleep), or nutrition recommendations related to their diet. In addition, the 
Damani does not explicitly disclose the following, but Norlander, which is directed to a wellness information system that utilizes genetic and health data to provide recommendations to the user, does teach the following: 
wherein the attribute information comprises priority information on the one or more health-related items calculated based on the genetic information and the status information ([0036] “The generating of the wellness ratings associated with a particular individual user or client entity user may, in certain embodiments, include analyzing various integrated information related to the user based on applying one or more weighting factors to such information, as well as to other information aggregated and integrated by the WIA system. In certain embodiments, for example, information stored about a particular user may include information related to that user's sleeping habits, eating habits, fitness activities, family history, substance use (e.g., alcohol or nicotine consumption, or the use of other recreational and/or pharmaceutical substances). The generating of wellness ratings for such a user may include applying weighting factors to such information in order to provide more accurate wellness ratings for the user—such as may indicate that the user's consumption of cigarettes or other nicotine products may have a greater impact on the user's wellness than various sleeping habits of the user. In certain embodiments, such weighting factors may be statically applied to wellness information with respect to all users in a similar manner; in other embodiments, weighting factors may be dynamically applied to users' information, such as based on demographic information related to the user (such as applying a first set of weighting factors with respect to male users, a distinct second set of weighting factors with respect to female users, additional weighting factors with respect to those users over or under a predetermined age, etc.), one or more medical conditions of the user (such as to apply particular weighting factors with respect to those users identified as having diabetes, various genetic conditions, etc.), one or more genetic or other predispositions of the user (such as to apply various particular weighting factors based on the results of one or more medical tests, such as blood or DNA analysis), or other information specific to a particular user. Furthermore, in certain embodiments, weighting factors used for the generation of one or more wellness scores specific to a particular user may change over time, such as based on one or more changes of information related to the wellness of the user, on the age of the user, on updated general medical information or specific medical knowledge independent of activities of the user, etc.”; [0037] “the WIA system may determine various categories and/or subcategories with which to associate various aspects of information related to one or more users and/or groups of users. Such categories may be based, for example, on factors similar to those described above with respect to the determination of one or more weighting factors for use in generating wellness ratings associated with users of the WIA system”; [0038] “The WIA system may additionally provide various recommendations from the recommendation manager 112 to member users related to one or more aspects, categories, and/or subcategories of information provided to the WIA system regarding the users' individual wellness. In at least some embodiments, such recommendations may be based on the information analysis and integration provided by the WIA system related to generating one or more wellness ratings for a user, such as to generate and provide recommendations of activities that the user may undertake in order to improve an aspect of the user's wellness in which a wellness rating is indicated that is deficient in comparison to other aspects of the user's wellness. In at least such embodiments, the WIA system may determine one or more priorities or prioritization factors associated with various wellness categories and/or subcategories, and may provide one or more recommendations based on such priorities or prioritization factors”); 
provide the guide information through the output module based on at least one part of the priority information ([0006], “a wellness information analysis system via various graphical user interfaces displayed on an exemplary computing system of an individual member user”; [0013] “the system may determine to display explanations, recommendations, or other 
Damani teaches a device that is able to obtain user status and genetic information and provide recommendations on health-related item(s) to the user. Damani does not explicitly teach that the attribute information contains priority information on the one or more health-related items calculated based on the genetic information and status information, upon which recommendations may be based prioritization. Norlander teaches a system that receives information related to wellness of a user from a plurality of sources, such as genetic information and physical activity data, and assigns priorities and provides associated recommendations.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Damani with the teachings of Norlander so that an individual may provide his/her information to the system, receive one or more individualized recommendations from the site based on the initial information, and observe the changes to his/her overall wellness as a result of implementing the individualized recommendation(s) (Norlander [0019]).  
	Damani/Norlander do not teach the following, but Blahnik, which is directed to devices and processes for monitoring attributes of a user’s physical activity, does teach the following: 
An electronic device comprising ([0006] discloses “an electronic device comprises”):
a motion sensor comprising at least one of a global positioning system (GPS) sensor, an accelerometer, a pedometer sensor, a gyro sensor, or a heart rate sensor 
an output module ([0114] discloses “Touch-sensitive display 112 provides an input interface and an output interface between the device and a user. Display controller 156 receives and/or sends electrical signals from/to touch screen 112. Touch screen 112 displays visual output to the user”; [0238] “an interface on a display of the device to provide the user with information associated with their activity or inactivity”); 
a memory configured to store one or more health-related data items ([0274] “User device 610 can include an operating system and a wellness database 611 (e.g., memory 102, 370, or 518) for securely storing wellness or non-wellness data along with associated metadata…”; [0273] “Wellness data can include, but is not limited to, any type of data associated with a person's health, such as their physical activity data, workout data, weight, heart rate, blood pressure, blood glucose level, medication compliance, or the like. System 600 can be used to collect wellness data associated with a user, store the wellness data, present the wellness data to the user in useful ways”), wherein each of the one or more health-related data items include a graphical object corresponding to an activity or a state of a user ([0286] “interface 800 includes multiple application icons 802 that, when selected by a user, causes the electronic device to open the associated application. For example, in response to a user selection of an application icon 802 corresponding to an application for monitoring a user's physical activity, an interface similar to interface 900, shown in FIG. 9, can be displayed”; [0371] “an application icon 802 corresponding to a workout application for monitoring a user's workout”; see Fig. 8); 
and a processor configured to ([0006] “one or more processors operatively coupled to the sensor, the non-transitory computer readable storage medium, and the display, wherein the ;
Obtain, from the motion sensor, status information corresponding to the activity or the state associated with at least one data item selected from the one or more health-related data items ([0005] “The process can further include generating a user interface for displaying one or more attributes of the workout. One example user interface can include a first indicator (e.g., a visual representation) that represents a first attribute of the workout and a second indicator (e.g., a visual representation) that represents a second attribute of the workout”; [0006] “a sensor configured to detect movement associated with the electronic device and generate activity data based on the detected movement; a display; a non-transitory computer readable storage medium comprising instructions for: determining that a physical activity has been performed by a user wearing the electronic device, based on the activity data received from the sensor; determining whether the physical activity corresponds to a first type based on a first set of criteria and determining whether the physical activity corresponds to a second type based on a second set of criteria”; [0251] “Examples of attributes determinable by device 500 upon detecting a physical activity can include, but are not limited to: duration of the detected physical activity; time(s) of a day when the user performs the detected physical activity; amount of Calories burned by a user of the device while performing the detected physical activity; distance travelled by a user of the device while performing the detected physical activity; steps taken by a user of the device while performing the detected physical activity; elevation climbed by a user of the device while performing the detected physical activity; highest/lowest/average velocity of a user of the device while performing the detected physical activity; highest/lowest/average heart rate of a user of the device while performing the detected physical activity; highest/lowest/average body temperature of a user of the device while performing the detected physical activity; or the like. For example, when device 500 categorizes a detected physical activity as walking, device 500 can further determine 
Damani/Norlander teach obtaining a user’s genetic information, selecting attribute information on an activity or state based on part of the genetic information, where the attribute information comprises priority information, and obtaining/providing recommendations on relevant health-related item(s) to the user via a display. Damani/Norlander do not explicitly teach that the status information corresponding to the activity or state associated with at least one data item selected from the one or more health-related data items is obtained via a motion sensor, but Blahnik does teach use of various types of sensors within the device that obtain status information of the user and provide associated recommendations to the user (see Blahnik at [0338], " The inactivity tracking interface can be used to track the number of hour-long segments (or segments of other lengths) that a user is inactive and prompt users to be active before the hour (or other length of time) elapses”).  Damani teaches a platform that collects data from various sources including external sensors, genetic information and health data, generates associated recommendations specific to the user’s data, and outputs the recommendations to a display, but does not teach that the sensors are part of the device itself.  Blahnik teaches a device that includes motion sensor(s) which collects activity data via the sensor, utilizes a memory, an output module, and a processor which collects data about the user’s activity and can issue recommendations about their activity.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander with the teachings of Blahnik, to determine whether the user is active, what activity the user is engaging in (e.g. walking or running) and what the intensity is (Blahnik [0346] and [0351]), to use a memory storing health-related data items to use to compare aggregate amounts to goal values (Blahnik [0315]) and to perform all operations within a single device (Blahnik [0275]).  
Regarding Claim 11, the limitations are the same or substantially similar as those in Claim 1. The only difference is that Claim 1 is directed to an electronic device and Claim 11 is directed to a method. Damani also discloses a method (at [0011]). Therefore, the discussion above with respect to Claim 1 is equally applicable to Claim 11. 

Regarding Claim 2, Damani/Norlander/Blahnik disclose the limitations of Claim 1. Damani further discloses comprising a communication module, wherein the processor is configured to receive at least part of the genetic information from an external electronic device through the communication module ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile health device 102A, a mobile application on a portable electronic device 102B or through manual user entry 102C via a computing device… In one embodiment, these devices may communicate with one or more source servers 104, such as device or application servers that receive data collected and then communicate with a dashboard server 106 of a front-end cloud server to collect the data for analysis. In addition to the devices, additional user data may be collected at the dashboard database in the form of genomic data 102D from a genomic report or lab results 102E from lab tests that the user has undergone….The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user that will then be analyzed to generate a user profile”; see Fig. 3).

Regarding Claim 12, Damani/Norlander/Blahnik disclose the limitations of Claim 11. Damani further discloses receiving, by the electronic device, at least part of the genetic information from an external electronic device through a communication module ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile 

Regarding Claim 18, Damani discloses obtain genetic information on the user ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile health device 102A, a mobile application on a portable electronic device 102B or through manual user entry 102C via a computing device… In one embodiment, these devices may communicate with one or more source servers 104, such as device or application servers that receive data collected and then communicate with a dashboard server 106 of a front-end cloud server to collect the data for analysis. In addition to the devices, additional user data may be collected at the dashboard database in the form of genomic data 102D from a genomic report or lab results 102E from lab tests that the user has undergone….The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user that will then be analyzed to generate a user profile”; see Fig. 3) via a network ([0059], [0071], [0271]); 
storing, by a processor of the electronic device, the genetic information of the user in a Security Enhancement (SE) area of the memory of the electronic device([0058] discloses “The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user”; [0060] “Once the user data is collected at the dashboard database, the dashboard server 106 will use the data in order to analyze the data and generate a user profile. In this embodiment, the data in the dashboard server and database 106 is protected by a secure firewall 108, and additional firewalls may be placed throughout the system to protect data being transmitted across the system”; [0054] discloses that genetic information is included in the data that is stored within the secure firewall: “The user-specific data is then collected and analyzed together based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile.”)
Damani does not explicitly disclose the following, but Norlander, which is directed to a wellness information system that utilizes genetic and health data to provide recommendations to the user, does teach the following: 
obtain a priority of at least one data item among the one or more health-related data items based on the genetic information and the status information ([0036] teaches obtaining various types of genetic information and status information about the user, for example: “information related to that user's sleeping habits, eating habits, fitness activities, family history, substance use (e.g., alcohol or nicotine consumption, or the use of other recreational and/or pharmaceutical substances)”, “one or more medical conditions of the user”, “one or more genetic or other predispositions of the user (such as to apply various particular weighting factors based on the results of one or more medical tests, such as blood or DNA analysis)”; [0038] “the WIA system may determine one or more priorities or prioritization factors associated with various wellness categories and/or subcategories, and may provide one or 
display guide information associated with the at least one data item based on an output attribute according to the priority on a display of the electronic device  ([0006], “a wellness information analysis system via various graphical user interfaces displayed on an exemplary computing system of an individual member user”; [0013] “the system may determine to display explanations, recommendations, or other information to a user”; see Figs 2H, 2J, 2K for “small changes” section with recommendations on device display; [0025] teaches electronic device, “web browser” or “mobile application executing on a mobile device”; [0038] “The WIA system may additionally provide various recommendations from the recommendation manager 112 to member users related to one or more aspects, categories, and/or subcategories of information provided to the WIA system regarding the users' individual wellness… the WIA system may determine one or more priorities or prioritization factors associated with various wellness categories and/or subcategories, and may provide one or more recommendations based on such priorities or prioritization factors”).
Damani teaches a device that is able to obtain user status and genetic information and provide prioritized recommendations on health-related item(s) to the user, and displays the recommendations to the user on a device. Damani does not explicitly teach that the attribute information contains priority information on the one or more health-related items calculated based on the genetic information and status information. Norlander teaches a system that receives information related to wellness of a user from a plurality of sources, such as genetic information and physical activity data, and prioritizes recommendations to display to the individual, via a display, to improve their wellness.  
 
Damani/Norlander do not teach the following, but Blahnik, which is directed to devices and processes for monitoring attributes of a user’s physical activity, does teach the following: 
store one or more health-related data items ([0274] “User device 610 can include an operating system and a wellness database 611 (e.g., memory 102, 370, or 518) for securely storing wellness or non-wellness data along with associated metadata…”; [0273] “Wellness data can include, but is not limited to, any type of data associated with a person's health, such as their physical activity data, workout data, weight, heart rate, blood pressure, blood glucose level, medication compliance, or the like. System 600 can be used to collect wellness data associated with a user, store the wellness data, present the wellness data to the user in useful ways”), each of the one or more health-related data items include a graphical object corresponding to an activity or a state of a user; ([0286] “interface 800 includes multiple application icons 802 that, when selected by a user, causes the electronic device to open the associated application. For example, in response to a user selection of an application icon 802 corresponding to an application for monitoring a user's physical activity, an interface similar to interface 900, shown in FIG. 9, can be displayed”; [0371] “an application icon 802 corresponding to a workout application for monitoring a user's workout”; see Fig. 8)”; 
obtain from a motion sensor of the electronic device, status information corresponding to the activity or the state associated with the health-related data items, wherein the motion sensor comprises at least one of a global positioning system (GPS) sensor, an accelerometer, a pedometer sensor, a gyro sensor or a heart rate sensor ([0005] “The process can further include generating a user interface for displaying one or more attributes of the workout. One example user interface can include a first indicator (e.g., a visual representation) that represents a first attribute of the workout and a second indicator (e.g., a visual representation) that represents a second attribute of the workout”; [0006] “a sensor configured to detect movement associated with the electronic device and generate activity data based on the detected movement; a display; a non-transitory computer readable storage medium comprising instructions for: determining that a physical activity has been performed by a user wearing the electronic device, based on the activity data received from the sensor; determining whether the physical activity corresponds to a first type based on a first set of criteria and determining whether the physical activity corresponds to a second type based on a second set of criteria”; [0242] “The activity sensors can include one or more of global positioning system (GPS) sensors, pedometers, accelerometers, biometric sensors, gyroscope sensors, motion sensors, timer sensors, clock sensors, or the like, and can be operable to output activity data that represents various attributes of a detected activity of the user”; [0251] “Examples of attributes determinable by device 500 upon detecting a physical activity can include, but are not limited to: duration of the detected physical activity; time(s) of a day when the user performs the detected physical activity; amount of Calories burned by a user of the device while performing the detected physical activity; distance travelled by a user of the device while performing the detected physical activity; steps taken by a user of the device while performing the detected physical activity; elevation climbed by a user of the device while performing the detected physical activity; highest/lowest/average velocity of a user of the device while performing the detected physical activity; highest/lowest/average heart rate of a user of the device while performing the detected physical activity; highest/lowest/average body temperature of a user of the device while performing the detected physical activity; or the like. For example, when device 500 categorizes a detected physical activity as walking, device 500 can further determine 
Damani/Norlander teach obtaining a user’s genetic information, selecting attribute information on an activity or state based on part of the genetic information, where the attribute information comprises priority information, and obtaining/providing recommendations on relevant health-related item(s) to the user via a display. Damani/Norlander do not explicitly teach that the status information corresponding to the activity or state associated with at least one data item selected from the one or more health-related data items is obtained via a motion sensor, but Blahnik does teach use of various types of sensors within the device that obtain status information of the user and provide associated recommendations to the user (see Blahnik at [0338], " The inactivity tracking interface can be used to track the number of hour-long segments (or segments of other lengths) that a user is inactive and prompt users to be active before the hour (or other length of time) elapses”).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander with the teachings of Blahnik, to determine whether the user is active, what activity the user is engaging in (e.g. walking or running) and what the intensity is (Blahnik [0346] and [0351]) and to use a memory storing health-related data items to use to compare aggregate amounts to goal values (Blahnik [0315]).
Regarding Claim 19, Damani/Norlander/Blahnik disclose the limitations of Claim 18. Damani further discloses further comprising program code that when executed by the at least one processor of an electronic device, causes the at least one processor to: determine an output attribute of the at least one data item at least based on the priority [0215] discloses “The health alerts may be tiered based on the importance of the alert…In one . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damani et al (US Publication US20160217266A1) in view of Norlander (US Publication 20150120633A1), further in view of Blahnik (US Publication 20160058337), further in view of Itakura et al (JP2002215028A).

Regarding Claim 3, Damani/Norlander/Blahnik do not disclose the following, but Itakura et. al. which is directed to a method, system and program for properly managing genetic information, does teach receive encrypted data corresponding to at least part of the genetic information as at least part, of an operation of receiving at least part of the genetic information ([0016] teaches “managing security by encryption personal genetic information generated from DNA information of the individual”; [0017-0018] also teach encrypting personal genetic information; [0025] teaches that genetic information is sent in an encrypted format); and 
obtain the genetic information by decrypting the encrypted data ([0018] teaches “personal identification contained in the DNA information during decoding managing security by performing the decryption key generated from the information”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Itakura to ensure personal privacy of an individual’s genetic information (Itakura [0012]). 
Regarding Claim 13, Damani/Norlander/Blahnik do not disclose the following, but Itakura et. al. which is directed to a method, system and program for properly managing genetic information, does teach receiving, by the electronic device, encrypted data corresponding to at least part of the genetic information ([0016] teaches “managing security by encryption personal genetic information generated from DNA information of the individual”; [0017-0018] also teach encrypting personal genetic information; [0025] teaches that genetic information is sent in an encrypted format); and
Decrypting, by the electronic device, the encrypted data to generate the genetic information ([0018] teaches “personal identification contained in the DNA information during decoding managing security by performing the decryption key generated from the information”)
Damani teaches that genetic data is protected by a secure firewall. Damani does not teach encryption/decryption of the genetic data.  Itakura teaches a system and method of properly managing genetic information using encryption/decryption.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Itakura to ensure personal privacy of an individual’s genetic information (Itakura [0012]). 

Claim 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damani et al (US Publication US20160217266A1) in view of Norlander (US Publication 20150120633A1), further in view of Blahnik (US Publication 20160058337), further in view of Cheng et al (US Patent 10080530B2).

Regarding Claim 8, Damani/Norlander/Blahnik do not disclose the following, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach the attribute information comprises accumulated numerical information corresponding to the activity or the state (Col 16, lines 14-18 teaches “As illustrated in FIG. 9A, the tracker 106 may display information including the live total daily steps for the current day, the live steps this hour, and hourly step activity (e.g., describing whether the hourly goal was met for each hour in the day”),  
wherein the processor is configured to update the accumulated numerical information based on at least part of the status information (Col 8, lines 47-48 teach “In one embodiment, as the user walks, the count of the steps taken this hour is updated in real time”; see also Fig. 3A (user has 250 steps remaining for the hour) and Fig. 3B (user has taken 204 steps and has 46 steps remaining to meet goal), showing accumulated numerical information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander with the teachings of Cheng, in order to calculate and store the number of steps taken by the user from data collected by embedded sensors (Col 4 lines 32-34 and provide a way for people to track their activity levels throughout the day to accomplish fitness goals (Cheng, Col 1 lines 33-35).

Regarding Claim 9, Damani/Norlander/Blahnik do not teach, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does the attribute information further comprises desired numerical information corresponding to the activity or the state (Col 8, lines 14-15 defines “hourly step goal for that hour (e.g., took over 250 steps that hour)”, e.g., desired numerical information; Col 8 lines 41-48 teaches “FIG. 3B shows another interface when the user has walked 204 steps within the current hour. The message states that 46 steps are left to meet the goal (e.g., “46 steps left this hour!”). The circle is “filled” by the respective percentage (about 80%) and the remainder (about 20%) is not filled to visually indicate how much is left to meet the goal. In one embodiment, as the user walks, the count of the steps remaining changes in real time”). 
wherein the processor is configured to: compare the accumulated numerical information and the desired numerical information; and (Col 1, lines 62-67 teaches “For each of the intervals, the method determines from the motion data a number of steps taken by the user during the interval, comparing the number of steps taken by the user against a goal defined by a predetermined number of steps to be taken by the user during the interval”)
provide a notification associated with the activity or the state via the output module when a comparison result satisfies a specified condition (Col 8, lines 59-65 teach “FIG. 3D illustrates a congratulatory message shown when the user reaches the hourly goal. In one embodiment, the icon changes color (e.g., the icon of the person is solid green instead of white with a black outline), the circle also changes format (e.g., the circle is completely filled in a different shade of green than the icon), and the text message indicates that the goal has been reached (e.g., “You hit 250!”)”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Cheng, to compensate users for ongoing achievements through the day with motivating messages for an improved user experience (Col 4, lines 9-11, Cheng).
Regarding Claim 16, Damani/Norlander/Blahnik do not disclose, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach the attribute information comprises accumulated numerical information corresponding to the activity or the state (Col 16, lines 14-18 teach “As illustrated in FIG. 9A, the tracker 106 may display information including the live total daily steps for the current day, the live steps this hour, and hourly step activity (e.g., describing whether the hourly goal was met for each hour in the day”), and wherein the method further comprises updating, by the electronic device, the accumulated numerical information based on at least part of the status information (Col 8, lines 47-48 teach “In one embodiment, as the user walks, the count of the steps taken this hour is updated in real time”; see also Fig. 3A (user has 250 steps remaining for the hour) and Fig. 3B (user has taken 204 steps and has 46 steps remaining to meet goal), showing accumulated numerical information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Cheng, in order to calculate and store the number of steps taken by the user from data collected by embedded sensors (Col 4 lines 32-34and provide a way for people to track their activity levels throughout the day to accomplish fitness goals (Cheng, Col 1 lines 33-35).
Regarding Claim 17, Damani/Norlander/Blahnik do not disclose the following, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach the attribute information further comprises a desired numerical information corresponding to the activity or the state (Col 8, lines 14-15 defines “hourly step goal for that hour (e.g., took over 250 steps that hour)”, e.g., desired numerical information), and
wherein the method further comprises:  comparing, by the electronic device, the accumulated numerical information and the desired numerical information (Col 1, lines 62-67 teaches “For each of the intervals, the method determines from the motion data a number of steps taken by the user during the interval, comparing the number of steps taken by the user against a goal defined by a predetermined number of steps to be taken by the user during the interval”); and
providing, by the electronic device, a notification associated with the activity or the state through the output module when a comparison result satisfies a specified condition (Col 8 lines 59-65 teach “FIG. 3D illustrates a congratulatory message shown when the user reaches the hourly goal. In one embodiment, the icon changes color (e.g., the icon of the person is solid green instead of white with a black outline), the circle also changes format (e.g., the circle is completely filled in a different shade of green than the icon), and the text message indicates that the goal has been reached (e.g., “You hit 250!”)”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Cheng, to compensate users for ongoing achievements through the day with motivating messages for an improved user experience (Col 4, lines 9-11, Cheng).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Damani et al (US Publication US20160217266A1) in view of Norlander (US Publication 20150120633A1), further in view of Blahnik (US Publication 20160058337), further in view of Nova et al (US Publication 20130138447A1), further in view of Ruby et al (US Publication 20110172497A1).

Regarding Claim 10, Damani/Norlander/Blahnik do not disclose the following, but Nova, which is directed to an apparatus and method to receive genetic material for an individual,  the memory stores rule information associated with the genetic information and the status information (Nova [0040] teaches “A rules library is comprised of discrete logic functions having inputs…” which is interpreted to correspond to the genetic information and status information of Damani).
Damani teaches a method of implementing a personalized health and wellness program that incorporates both genetic information and status information.  Nova teaches use of a rules library for determining recommendations for individuals based on genetics. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik with the teachings of Nova, so that a rules library can receive new algorithms for future execution, as new scientific research is developed and new correlations are found between genetics and health traits (Nova [0065]). 
Damani/Norlander/Blahnik/Nova do not teach the following, but Ruby, which is directed to a system, method and computer program for integrated, personalized disease management using genetic information, does teach wherein the processor is configured to determine the desired numerical information based on at least one of the genetic information, the status information, and the rule information ([0047-0050] teaches how exercise duration/frequency (interpreted as numerical information) is increased or maintained, based on presence or absence of certain information (interpreted as the genetic information and status information of Damani and the rules of Nova).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Blahnik/Nova with .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Damani et al (US Publication US20160217266A1) in view of Norlander (US Publication 20150120633A1), further in view of Blahnik (US Publication 20160058337), further in view of Ruby et al (US Publication 20110172497A1), further in view of Cheng et al (US Patent 10080530B2).

Regarding Claim 20, Damani/Norlander/Blahnik do not disclose the following, but Ruby, which is directed to a system, method and computer program for integrated, personalized disease management using genetic information, does teach determine a desired numerical information corresponding to the activity or the state based on the genetic information ([0047] teaches “The genetics web page may enable the individual to provide genetic test results. The genetics web page may also provide a breakdown of the significance of the genetic tests. For example, for the FTO gene, the web page may provide an explanation to the user that: FTO gene is the most important and frequent “obesity” gene identified so far. The function is unclear, but widely expressed in body fat tissue and in regions of the brain involved in the regulation of energy balance. The variant you have been tested for is associated with a 2-fold increased risk of weight gain and obesity, but this risk is reduced in physically active subjects. If the gene is present (either one or two), exercise recommendations move from the base line recommendations to vigorous recommendations which consist of an increase in duration, frequency and intensity (as measured by the RPE scale) in the client cardiovascular program”, where an increase in duration (hours/minutes of time working out), frequency (number of workouts per week) would comprise numerical information).

Damani and Ruby do not disclose the following, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach:
compare the determined desired numerical information and an accumulated numerical information corresponding to the activity or the state (Col 1, lines 62-67 teaches “For each of the intervals, the method determines from the motion data a number of steps taken by the user during the interval, comparing the number of steps taken by the user against a goal defined by a predetermined number of steps to be taken by the user during the interval”); and
display a notification associated with the activity or the state through the display when a comparison result satisfies a specified condition (FIG. 3D illustrates a congratulatory message shown when the user reaches the hourly goal. In one embodiment, the icon changes color (e.g., the icon of the person is solid green instead of white with a black outline), the circle also changes format (e.g., the circle is completely filled in a different shade of green than the icon), and the text message indicates that the goal has been reached (e.g., “You hit 250!”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Damani/Norlander/Ruby with the teachings of Cheng, to compensate users for ongoing achievements through the day with motivating messages for an improved user experience (Col 4, lines 9-11, Cheng).

Response to Applicant’s Remarks/Arguments
Please note: all references to pages of Applicant’s Remarks/Arguments are referring to page numbers as printed. 

101 Rejection
	Applicant’s arguments have been fully considered, but are not persuasive.  
	At top of page 10, Applicant summarizes previous Office Action and Examiner’s response, in which Applicant presented arguments as to how certain embodiments of the claimed invention present a clear improvement on the functionality of desktop or generic computing solutions, and cites portion of NFOA pertaining to MPEP 2106.05(a). Applicant argues with the Office Action’s grounds of rejection, asserting that “Here, the Office Action misconstrues the provisions of the MPEP stating that "[a]n indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem .... or identifies technical improvements realized by the claim over the prior art," as requiring that, to pass § 101 muster, the Specification must disclose such information. That is not correct. The Specification is not required to describe what is old, or known in the prior art. Rather, the standards for what needs, and does not need to be included in the Specification are well settled and keyed to the understanding of a person of ordinary skill. The MPEP expressly provides that information which is well known in the art need not be described in the Specification.” (Emphasis Applicant)
Examiner acknowledges this excerpt from MPEP 2106.05(a). However, Applicant has not cited to any relevant portions of Specification that identifies technological improvements realized by the claimed invention over prior art.  Without identification of a technical problem or description of technical improvements realized by the claim over the art, it cannot be determined that the claimed invention actually improves upon conventional functioning of a computer or upon conventional technology or technological processes. 
	 At top of page 10, Applicant concludes by arguing, “Thus, the Office Action's contention that the Applicant's § 101 arguments are not persuasive because the Specification fails to discuss the fact that desktop computers are comparatively deficient in that they lack motion sensors to track a user's movement”.  Applicant appears to have misconstrued Examiner’s 
	Next, on page 11, Applicant argues that it is incorrect to conclude that the subject matter of the claims is human performable, and the claims only recite generic computer components to perform the recited subject matter.  Applicant restates amended Claim 1 and argues, “the computing platform performing the recited operation has a memory structure which includes a feature, (i.e., a Security Enhancement area) which is specific to a relatively small subset of computing devices (for example, certain Android devices), and thus not generic. Further, the idea of a separate, enhanced security memory structure is without human analogue. We only have one brain in which to remember information.”  Examiner respectfully disagrees with Applicant’s assessment; as shown above in 101 section, the amended limitation of store the genetic information of the user in a Security Enhancement (SE) area of the memory has been identified as an additional element that amounts to insignificant extra-solution activity of data storage, and is not considered to be part of the abstract idea; nor has this limitation been considered as a generic computer component.  
	For the reasons outlined above, 101 Rejection of Claims 1-3, 8-13, 16-20 is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, but are not persuasive.  At bottom of page 12-top of page 13, Applicant summarizes NFOA 103 rejections and presents amended claim 1.  Applicant argues that the amendment renders the NFOA rejection moot because at a minimum, “none of the cited references disclose a processor configured to "store the genetic 
On page 14, Applicant next cites the Damani reference which was previously applied to Dependent Claim 5 (now canceled): the memory comprises a Security Enhancement (SE) area, the SE area comprising an area of memory requiring security, wherein the processor is configured to store the obtained genetic information in the SE area. As stated above, Claim 5 has been canceled; a portion of Claim 5 has been rolled up into the amended limitation of Claim 1, “store the genetic information of the user in a Security Enhancement (SE) area of the memory”.  The Damani art previously applied to Claim 5 disclosed protecting user’s stored genetic data by a firewall, with additional firewalls placed throughout the system to protect data being transmitted (Damani at [0054],[0060]).  
Applicant’s specification, at [0161], states “According to one exemplary embodiment, the memory 405 may include a general storage area and an SE area for storing information requiring security, and may store the genetic information in the SE area”. There is no other disclosure in the specification or the drawings, that further discloses what an SE area is, or that discloses that the general storage area and SE area cannot be the same storage area of the memory, or even the memory in its entirety.  The specification only discloses that genetic information may be stored in the SE area, and that the SE area is “for storing information requiring security”. 
On page 14, Applicant specifically argues, regarding the previously applied art to Claim 5 from Damani, “This is not correct, as a firewall is a process either through software or hardware (for example, control logic of a switch or router) which exists to prevent unauthorized access to a network. It is not part of the memory of a device, or a way of segregating the memory of a device. Simply put, the Office Action appears to be construing the expression "security enhancement (SE) area of the memory) beyond what the broadest reasonable interpretation ("BRI") standard permits.”  Examiner respectfully disagrees. To the extent that .  


CONCLUSION
                                                                                                                                                                                                  	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3626